Citation Nr: 0925855	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for the service-connected posttraumatic stress disorder 
(PTSD), major depressive disorder, and panic disorder, prior 
to September 27, 2007.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and a witness.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran joined the Army National Guard and had a period 
of active duty for training from July 1996 to November 1996.  
His unit was activated and performed active service in Iraq 
from February 2003 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the RO that 
granted service connection for panic attacks with agoraphobia 
and assigned a 50 percent evaluation, effective on May 21, 
2004.  

Subsequently, in a March 2007 rating decision, the RO 
increased the rating to 70 percent, effective on May 21, 
2004, and recharacterized the service-connected disability as 
PTSD, major depressive disorder and panic disorder.  

In August 2007, the Board issued a decision denying an 
initial evaluation in excess of 70 percent for the service-
connected PTSD, major depressive disorder and panic disorder.  

In December 2007, the Veteran appealed the August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an Order in November 2008, 
granting a Joint Motion for Remand, vacating the decision and 
remanding the matter to the Board for additional development.  
The appeal is presently before the Board for action 
consistent with the instructions contained in the Joint 
Motion.  

Following the Court's Order, the RO, in a December 2008 
rating decision, increased the evaluation for the service-
connected PTSD, major depressive disorder and panic disorder 
to 100 percent, effective on September 27, 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran appeared at a hearing before another Veterans Law 
Judge (VLJ) at the RO in June 2006, to present testimony as 
to the issue on appeal; a transcript of the hearing is 
associated with the claims file.  

The Veterans Law Judge who conducted the hearing has retired 
from the Board and did not render another decision as to this 
appeal.  

The Veteran was subsequently sent a letter in January 2009, 
notifying him that he had the right to testify at another 
hearing.  Since the Veteran did not respond to this letter, 
no further action concerning a hearing need be taken.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD, major depressive disorder and 
panic disorder is first shown to have been productive of a 
disability picture that more nearly approximated that of 
total occupational and social impairment beginning on May 22, 
2006.  


CONCLUSION OF LAW

The criteria for assignment of a 100 percent rating for the 
service-connected PTSD, major depressive disorder and panic 
disorder were initially met, beginning on May 22, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.400, 4.2, 4.3, 4.7, 4.130, including 
Diagnostic Code 9411 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court specified that additional notification duties are 
required in increased (rather than initial) evaluation cases.  
Since the increased rating claim on appeal concerns an 
initial rating, rather than an existing rating, the 
additional notification requirements of Vazquez-Flores are 
not applicable.  

Accordingly, in the present case, the RO notified the Veteran 
in an August 2008 letter about the information and evidence 
needed to substantiate and complete his appeal.  Plus, in 
December 2007 letter, the RO notified the Veteran that an 
effective date for the award of benefits is assigned in cases 
where service connection was warranted.  See Dingess/Hartman, 
19 Vet. App. at 484.  

Although the notice requirements were not satisfied prior to 
the rating decision on appeal, the RO readjudicated the 
Veteran's claim on multiple occasions, most recently in a 
December 2008 rating decision.  Therefore, although the 
Veteran has not identified or shown that any potential errors 
are prejudicial, the Board finds that any arguable lack of 
full preadjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  See Shinseki v. Sanders, 07-
1209 slip op. at 11-12 (April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  

Additionally, the Veteran was afforded VA examinations, most 
recently in February 2007, addressing the severity of his 
service-connected disability.  These VA examinations are 
adequate because, as will be shown, they were based upon 
consideration of the medical history, including his 
assertions and current complaints and prior examinations, and 
because they describe the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  The Board accordingly finds that remand for a new 
VA examination is not required at this point.  See 38 C.F.R. 
§ 3.159(c)(4).  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.  


II.  Analysis

The Veteran asserts that a 100 percent rating is warranted 
for his service-connected disability prior to September 27, 
2007.  By way of history, the RO issued a rating decision in 
December 2008, increasing the evaluation of the Veteran's 
service-connected PTSD from 70 percent to 100 percent, 
effective on September 27, 2007.  The RO determined that the 
record established total social and occupational impairment 
from that date due to the service-connected PTSD.  

Also, in a March 2007 rating decision, the RO denied the 
Veteran's claim of service connection for a heart condition 
as secondary to the service-connected PTSD, major depressive 
disorder, and panic disorder.  (The Veteran did not appeal 
this issue; accordingly, it is not presently before the 
Board. See 38 C.F.R. § 20.200; 20.204; 20.302.)  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In claims for an increased rating, however, VA must 
consider that a claimant may experience multiple distinct 
degrees of disability, resulting in different levels of 
compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Moreover, in Fenderson v. West, 12 Vet App 119, 125-26 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
distinguished appeals involving a veteran's disagreement with 
the initial rating assigned at the time a disability is 
service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged ratings" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Consequently, given the nature of the claim for an initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the grant of service connection.  
The Board's adjudication of this claim accordingly satisfies 
the requirements of Hart and Fenderson.  

According to the criteria for compensating mental health 
disorders, including PTSD, Diagnostic Code (DC) 9411, a 
rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether the Veteran exhibited the symptoms listed in the 
rating scheme.  

Rather, the determination should be based on all of a 
veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).  

In the present case, the Board finds that the service-
connected disability picture is shown to have more nearly 
approximated the criteria for the assignment of a rating 
based on total social and occupational impairment, beginning 
on May 22, 2006.  

In July 2004, the Veteran presented for a private (non-VA) 
therapy session with complaints of trouble sleeping, anxiety 
and shortness of breath.  He had recently moved to a new home 
and city with his wife and two children, and had started a 
new job.  The diagnosis was that of panic attacks.  

An August 2004 private therapy note also shows that the 
Veteran's complaints included nausea, dizziness and weakness.  
Although the Veteran struggled to find words to describe his 
symptoms and fought back tears throughout the visit, he 
appeared comfortable upon departure.  

The record during this period also establishes that the 
Veteran presented numerous times for emergency care for 
physical complaints related to his anxiety.  

In a December 2004 letter, the Veteran's private therapist 
explained that the Veteran was diagnosed with panic attack 
with agoraphobia concomitant with depression.  He complained 
of having physical symptoms causing increased anxiety, which 
disrupted his family life.  

Similarly, in a December 2004 letter, a Vet Center 
readjustment counseling therapist explained that the Veteran 
had psychosomatic symptoms.  The diagnosis was that of 
generalized anxiety disorder with depressive but non-
psychotic features.  His symptoms included sleep disturbance, 
panic attacks, depression, explosive anger, anhedonia and 
difficulty in his marriage.  

According to the therapist, the Veteran's wife indicated that 
she might be unable to continue living with him.  The 
therapist assigned a current GAF of 42, and described the 
Veteran's symptomatology as causing "great damage" to his 
overall functioning; he was noted to be in severe distress of 
a chronic nature.  

The Veteran wrote an email in December 2004, indicating that 
he had physical symptoms, plus trouble sleeping, nightmares, 
anxiety outside the home, fear of physical activities, 
trouble concentrating, depression and aggression.  This made 
him worry that he might be unable to keep his job.  

In January 2005, the Veteran underwent a VA examination.  The 
examiner, a psychiatrist, reviewed the claims file and 
private medical records, and considered the Veteran's 
assertions.  She, accordingly, provided a thorough review of 
the Veteran's inservice and postservice history, which 
included continued panic attacks since May 2004.  

With regard to his current symptomatology, the VA examiner 
indicated that the Veteran had continued to work at the same 
job since May 2004, but his job was in jeopardy due to his 
missing work for medical appointments and because of his 
symptoms.  He was still married, but his marriage was 
stressed due to his symptoms.  

The Veteran reported that he preferred to stay home, since he 
was anxious outside the house.  Although he was still in the 
National Guard, he had considerable trouble with his monthly 
Guard duty.  

On mental status examination, the examiner found the Veteran 
to be pleasant and anxious, and to look depressed and close 
to tears during the examination.  He denied having delusions, 
hallucinations or ideas of reference, but endorsed some 
suicidal ideation without a plan.  

The VA examiner found no evidence of a thought disorder, and 
the Veteran maintained appropriate eye contact and 
interaction during the evaluation.  He was oriented in all 
spheres, and his rate and flow of speech were normal.  

The Veteran indicated that he was able to maintain all 
activities of daily living (ADLs) and manage his own 
financial affairs.  He reported being sometimes forgetful at 
home and work.  He described having numerous severe panic 
attacks daily, feeling quite depressed and having increased 
sleep troubles.  

The VA examiner noted that the PTSD symptoms included dreams 
one to two times per week and intrusive thoughts, but no 
flashbacks.  Accordingly, the VA examiner diagnosed the 
Veteran with symptoms of PTSD of a severe nature; agoraphobia 
with panic attacks; severe, major depression without 
psychotic features; marital and job difficulties; and major 
panic symptoms.  She assigned a current GAF of 45 and 
summarized the symptomatology as continued "severe anxiety 
with panic attacks."  

The medical evidence following the VA examination 
demonstrates that the Veteran continued to regularly present 
for emergency care with physical symptoms attributed to panic 
attacks.  

In his August 2005 Notice of Disagreement, Veteran wrote that 
his symptoms constantly affected his work and home life.  For 
instance, he had trouble driving due to panic attacks-he 
would hyperventilate on the highway and have to pull to the 
side of the road until the attack was over.  

At work, the Veteran reported becoming confused, being 
preoccupied with his symptoms, having trouble thinking, 
forgetting to do important tasks, missing deadlines, having 
trouble communicating effectively, and taking frequent sick 
time for medical appointments.  In short, he had trouble 
doing his job correctly.  

Next, a May 2006, private emergency room triage record shows 
that the Veteran was alert, but anxious.  He endorsed having 
had suicidal ideation two weeks earlier.  

The record also includes a May 2006, Department of Labor 
Family and Medical Leave Act (FMLA) leave request showing 
that the Veteran's employer approved his request for a 
minimum of eight weeks of leave starting May 25, 2006, due to 
a serious health condition.  

The record also includes a March 2007 statement from the 
Veteran's former employer, who wrote that they terminated him 
due to health reasons (disability and end of short-term 
disability period).  His last day of work was on May 21, 
2006.  

In a May 2006 letter, the Vet Center therapist wrote a second 
letter describing the Veteran's symptoms as essentially 
unchanged from since his prior December 2004 letter.  He did 
indicate, however, that the Veteran had had to take numerous 
days off from work because his panic attacks had grown worse 
and prompted emergency room visits.  

The Veteran reported that he liked his job, but the company 
was downsizing, which put increased pressure on him and 
exacerbated his panic disorder.  The therapist assigned a GAF 
of 42.  

Next, the record includes a June 2006 attending physician's 
statement prepared for the Veteran's employer.  Accordingly, 
the physician reported that the symptoms included anxiety and 
panic attacks.  A "significant loss of function occurred" 
in June 2004, and the "prognosis for return to work" was 
uncertain.  The Veteran was in psychiatric treatment, and was 
diagnosed with PTSD, panic attacks and dysthymia.  

In June 2006, the Veteran, his wife and his therapist 
testified at a hearing.  The Veteran described having "full 
blown" panic attacks, which occurred two to three times per 
day.  His wife testified that he got angry easily and was 
agitated with their children during panic attacks, was unable 
to exercise, and would suffer a panic attack if he did not 
eat on time.  The Veteran's therapist explained that the 
Veteran suffered from frequent anxiety attacks, chronic 
depression and chronic irritability, and was unemployable.  

Then, in February 2007, the Veteran underwent a second VA 
psychiatric examination.  The examiner reviewed the claims 
file and electronic records.  Accordingly, he noted that the 
Veteran had had no hospitalizations since the January 2005 VA 
examination, but continued to have severe difficulty with his 
psychiatric symptoms, including dissociation, traumatic 
nightmares, emotional numbing, intrusive thoughts and 
avoidance.  He also had difficulty concentrating.  

The Veteran reported that his wife was always reminding him 
to do things, but his anxiety and depressed mood made it 
extremely difficult.  Plus, he reported being terminated from 
his job in May 2006, which, the examiner noted, was directly 
related to his panic disorder.  

Specifically, the Veteran was unable to work during a panic 
attack, because he would have to go to a restroom and lay on 
the floor for up to thirty minutes.  Then, after the panic 
attack, he would return to his desk and find that he was 
behind in his work, which increased his panic anxiety.  He 
also had difficulty finding a new job due to two 
difficulties: his depressed mood, which left him with little 
energy, and spending a lot of time in bed due to panic 
attacks.  

The VA examiner noted that the Veteran had endorsed having an 
episode of auditory hallucinations in February 2007 that was 
a psychotic experience related to his PTSD.  Plus, he had 
difficulty sleeping, a loss of interest in things--including 
television-- guilt and feelings of worthlessness.  

The Veteran was also easily confused, had trouble making 
decisions, and had slowed psychomotor activity.  He endorsed 
suicidal ideation occurring approximately two times per month 
with a plan, but no intent.  He was angry and described 
irritation that provoked violent reactions (such as punching 
a wall).  

In addition, the Veteran experienced severe panic attacks 
with physiological symptoms.  He had no friends, avoided 
groups, and reported marriage difficulties due to his 
isolation-his wife wanted to conduct a normal social life-
and some difficulties with intimacy.  

On mental status examination, the VA examiner found that the 
Veteran had a depressed mood and spoke softly (and had 
difficulty speaking loudly).  In addition to the symptoms 
noted earlier during the examination, the Veteran endorsed 
feelings of impending doom, hypervigilance and hyperarousal 
at nighttime, being easily startled, impaired focus, 
significant anxiety panic symptoms and frequent disabling 
panic attacks.  

The examiner noted that the Veteran's orientation and 
intellectual functioning were intact and that he had fair 
insight.  Accordingly, the VA examiner's diagnoses were PTSD, 
major depressive disorder and panic disorder.  She assigned a 
GAF of 45.  

In March 2007, the Veteran reported that he was working with 
a rehabilitation counselor to get education enabling him to 
work from home and better handle symptoms while working.  He 
also reported that attending online (internet) college 
courses since September 2006.  

Finally, the record shows that the Veteran was hired for a 
new job in September 2007.  (The employment records 
demonstrate that he was eventually terminated in July 2008, 
after the Veteran's "pervasive absences" demonstrated a 
lack of reliability needed to maintain employment with the 
company).  

In comparing the Veteran's disabling symptoms prior to 
September 17, 2007 to the rating criteria, the Board finds 
that the service-connected PTSD, major depressive disorder 
and panic disorder, was productive of a disability picture 
that more nearly resembled the criteria for the assignment of 
a 100 percent rating beginning on May 22, 2006.  

As shown, the Veteran was unable to maintain regular 
employment and was terminated from his job on May 21, 2006.  
The Board recognizes that the Veteran reports attending 
training and college courses and eventually obtaining a new 
job.  However, he apparently could not maintain the 
employment.  In fact, he was unable to complete a 
probationary period.  

Although the Veteran was able to maintain a relationship with 
his children and wife, he and his wife reported continuous 
difficulties for the period in question.  Furthermore, the 
Veteran reported having no social relationships outside the 
home, even though he was able to continue his employment in 
some fashion prior to May 22, 2006.  

Although the Veteran did not demonstrate all of the symptoms 
associated with a total disability rating (such as impairment 
in thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name), he did 
demonstrate having auditory hallucinations.  See Mauerhan, 16 
Vet. App. at 442-43 (establishing that not all of the 
symptoms need be present to warrant the next higher 
evaluation).  

Finally, in making its determination, the Board has carefully 
considered the assigned GAF scores during the period under 
review.  A GAF score records a clinician's judgment of an 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995 [hereinafter DSM-IV Quick Reference].  GAF 
scores and interpretations of the score are, without 
question, important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

While a GAF score is not the sole basis for assigning a 
disability rating, it does provide a clinical indicator of 
the overall functional ability.  The GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, the GAF scores must be considered in light of the 
actual symptomatology of a disorder, which provides the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

Here, the GAF scores during the period in question have 
ranged from a high of 47, most recently in May 2007, to a low 
of 42 most recently in May 2006.  The Board notes that these 
GAF scores represent serious impairment in social and 
occupational functioning.  See DSM-IV Quick Reference at 46-
47.  

The Board recognizes that, although the Veteran's overall 
disability picture prior to May 22, 2006 reflected a high 
level of impairment, the evidence does not equate with more 
than severe occupational and social impairment for that time.  
In fact, the Veteran maintained employment throughout the 
early part of the period of the appeal until May 21, 2006.  
Accordingly, on this record, an evaluation higher than 70 
percent is not assignable prior to May 22, 2006.  



ORDER

A 100 percent rating for the service-connected PTSD, major 
depressive disorder and panic disorder beginning on May 22, 
2006, is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals








 Department of Veterans Affairs


